Name: Commission Regulation (EC) NoÃ 932/2007 of 3 August 2007 amending Regulation (EC) NoÃ 2375/2002 as regards subquota II for common wheat imported from Canada
 Type: Regulation
 Subject Matter: trade;  tariff policy;  America;  plant product
 Date Published: nan

 4.8.2007 EN Official Journal of the European Union L 204/3 COMMISSION REGULATION (EC) No 932/2007 of 3 August 2007 amending Regulation (EC) No 2375/2002 as regards subquota II for common wheat imported from Canada THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) The Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 negotiations (2), approved by Council Decision 2007/444/EC (3), provides for an increase by 853 tonnes of the tariff quota for common wheat for Canada. Subquota II for common wheat imported from Canada, as provided for in Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (4), should therefore be increased by 853 tonnes. (2) The issue of licences for quantities requested later than 16 April 2007 at 13:00 (Brussels time) and falling within subquota II as referred to in Regulation (EC) No 2375/2002 has been suspended by Commission Regulation (EC) No 421/2007 of 18 April 2007 fixing the allocation coefficient to be applied to applications for import licences lodged from 9 April 2007 to 16 April 2007 under subquota II in the context of the Community tariff quota opened by Regulation (EC) No 2375/2002 for common wheat of a quality other than high quality (5) . With the increase by 853 tonnes of the tariff quota for common wheat for Canada, that suspension should be lifted when this Regulation enters into force. (3) Regulation (EC) No 2375/2002 and Regulation (EC) No 421/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2375/2002 is amended as follows: 1. In Article 2, paragraph 1 is replaced by the following: 1. A tariff quota of 2 989 240 tonnes of common wheat falling within NC code 1001 90 99 of a quality other than high quality is hereby opened. 2. In Article 3(1), the second indent is replaced by the following:  subquota II (serial number 09.4124): 38 853 tonnes for Canada,. Article 2 Article 1(2) of Regulation (EC) No 421/2007 is deleted. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 169, 29.6.2007, p. 55. (3) OJ L 169, 29.6.2007, p. 53. (4) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 2022/2006 (OJ L 384, 29.12.2006, p. 70). (5) OJ L 102, 19.4.2007, p. 11.